Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refusal
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on People's Republic of China Design Application No. CN202130093201.1, filed on 02/07/2021. Applicant has filed a certified copy of the Chinese application as required by 35 USC § 119(b).
Restriction/Election
This application discloses the following embodiments:
Embodiment 1 – 1.1-1.7: The claim shows a base station for cleaning robot, having a substantially cuboid body with a tapered, footed base that slopes forward. Near the front of this sloped surface are two larger, trapezoidal prism features. At the back of the footed base are two smaller, trapezoidal prism features. Within a rectangular recess on the lower-back surface, there is an electrical socket and a protruding cuboid surface. Adjacent to the recess, an oblong feature appears to be flush with the exterior surface. On the bottom surface, there are multiple elements and five supporting feet, all shown in solid object line.
Embodiment 2 – 1.8-1.9*: The claim shows a base station for cleaning robot, somewhat similar to that of Embodiment 1. However, on the lower-back surface, the configuration of the protruding cuboid surface and recess are somewhat different. Further, the bottom surface of the claim in this Embodiment is not shown. 
* Applicant identifies 1.8-1.9 as part of Embodiment 1. However, the reproductions of Embodiment 1 are executed in solid object line and those of Embodiment 2 are photographs. The differences between the two Embodiments bear identification for clarity of record.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. The differences in the three-dimensional configuration of the rear and bottom surfaces are considered inconsistent and therefore indefinite; a rejection under 35 USC § 112(a)&(b) is required. When inconsistencies between the views of the reproductions are so great that the overall appearance of the design is unclear, the claim should be rejected under 35 USC § 112(a)&(b), as non-enabling and indefinite. MPEP 1504.04.I.A. Assuming arguendo Applicant amends the disclosure to correct these issues, the two embodiments would be patentably indistinct. Further, the differences in the seam details on the top and front surfaces are considered de minimis due to the overall aesthetic of the design as a whole. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application, as set forth below.
Reproductions
The reproductions are objected to as follows:
Reproductions may not use different mediums within the same embodiment. MPEP 1503.02.V. The use of the Hauge numbering system implies that Applicant has submitted two sets of reproductions as a single embodiment, a set of black and white line drawings (reproductions 1.1-1.7) and a set of photographs (reproductions 1.8-1.9). The introduction of multiple mediums in a design application would result in a high probability of inconsistencies between corresponding elements. Therefore, each set of reproductions must be separated into their own embodiment. 
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a reproduction is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.
Specification
The specification is objected to as follows:
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the reproductions clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. There are redundant reproduction descriptions. Only one set of reproduction descriptions is necessary. The phrase “reference view” in the 1.8 and 1.9 descriptions has no clear or specific meaning in design practice because all solid-line reproductions are considered part of the claim; this may cause indefiniteness and non-enablement. However, the solid object line information shown in the 1.8-1.9 reproductions is supported by the 1.1-1.5 and 1.7 reproductions and the broken line elements are understood to form no part of the claimed design, so this issue is an objection, only. Additionally, as stated above, reproductions may not use different mediums within the same embodiment. The 1.8 and 1.9 reproductions should be renumbered as a second embodiment. Accordingly, for clarity and proper description, one set of descriptions should be deleted and the 1.8 and 1.9  reproduction descriptions must be amended. Examiner suggests:
 --  2.1: Perspective
2.2: Perspective --
The claim is not in formal terms. 37 CFR 1.153. The current claim statement has two claims. More than one claim is neither required nor permitted for purposes of the United States. 37 CFR 1.1025, Therefore, the second statement in the claim is improper and must be removed. Accordingly, for proper form, the claim statement must be amended. Examiner suggests:
-- We claim: 
The ornamental design for a base station for cleaning robot, as shown and described. --
 Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Specifically, the claim is indefinite and non-enabled because:
The claim is inconsistently shown; the reproductions do not clearly depict the claim. Elements of the claimed design do not correspond among the views. Such unclear disclosure renders the claim indefinite. (See examples below.)

    PNG
    media_image1.png
    348
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    609
    media_image2.png
    Greyscale


The exact appearance and three-dimensional configuration of some of the surfaces (shaded in solid gray below) of the claimed design cannot be determined from the disclosure, making the overall appearance of the claim unclear. These features are not clearly shown elsewhere in the disclosure in enough detail to confirm their possible depth or probable dimension. Therefore, the appearance of these surfaces of the claimed design cannot be reproduced by one skilled in the art without resorting to conjecture. (See example below.)

    PNG
    media_image3.png
    485
    692
    media_image3.png
    Greyscale


Applicant may attempt to overcome this rejection by amending the reproductions to show the claimed design completely and consistently. Applicant may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, equal-length broken lines. Applicant may reduce the peripheral edges of the indefinite portions (identified above with “A”) to legible, equal-length broken lines, thereby removing the indefinite portions from the claim and identifying them as unclaimed portions of the claimed design. Applicant must then reduce to equal-length broken line all indefinite interior elements illustrated in solid line, thereby removing the internal surfaces from the claim. Applicant is further cautioned to render any corresponding reproduction details clearly and consistently in all applicable views.
The aforementioned solution suggests inserting broken lines into the reproductions. These broken lines would depict portions of the claimed design, and must be explained accordingly. Applicant may clarify the meaning of these broken lines in the reproductions by inserting a broken line statement in the specification, in a statement preceding the claim. Examiner suggests:
-- In the reproductions, the broken lines depict portions of the base station for cleaning robot that form no part of the claimed design. --
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). The corrected reproductions must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion
The claimed design stands rejected under 35 USC § 112 (a)&(b). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        09/29/2022